Exhibit 10.1

 

CONSULTING AGREEMENT

BETWEEN

D.N. ROSE

AND

QUESTAR REGULATED SERVICES COMPANY

 

This CONSULTING AGREEMENT is entered into effective as of May 1, 2003,  between
Questar Regulated Services Company, a corporation organized and existing under
the laws of the state of Utah, with its principal place of business at 180 East
100 South, Salt Lake City, Utah 81111, herein after referred to as the
“Company,” and D. N. Rose of 2884 South Wood Hollow Way, Bountiful Utah, 84010
hereinafter referred to as “Mr. Rose.”  (As defined, the term “Company” refers
to the Company and its parent, subsidiaries and affiliates on a consolidated
basis.)

 

Recitals

 

(1)  Mr. Rose has retired as an employee of the Company and no longer serves as
an officer of the Company.  He has substantial knowledge of certain areas of the
Company’s business and operations.

 

(2)  Due to Mr. Rose’s knowledge regarding Company business and operations, the
Company has requested that he perform consulting and advisory services on an
irregular, part-time basis for a one-year period following his retirement.  Mr.
Rose desires to perform such services subject to the terms and conditions set
forth below.

 

THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

Section I - Services

 

Mr. Rose will perform consulting and advisory services to the Company as
requested from time to time by Mr. Keith O. Rattie or Mr. Alan K. Allred as
representatives of the Company.  Specifically, Mr. Rose may be requested to
review the Company’s strategies and plans, to represent the Company in such
groups as the American Gas Association, to assist in presenting the Company’s
position on key issues to legislators, civic leaders, and regulators, and to
advise the Company concerning industry trends and their impact on the Company. 
He may also be asked to serve as a witness in litigation or administrative
proceedings involving the Company.  Mr. Rose understands that the Company
respects his intelligence, forthrightness and insightful integration of
information and that the Company expects him to exhibit the same characteristics
when performing services under this Agreement.

 

Section II - Place of Work

 

The Company will not provide Mr. Rose with a permanent office or other place of
work.  However, the Company will permit him to use an office at the Company’s
facilities in Salt Lake City, Utah, and access to secretarial services for his
work on Company affairs.

 

--------------------------------------------------------------------------------


 

Section III - Time Devoted to Work

 

In performing services under this Agreement, Mr. Rose is generally able to
establish his own work schedule.   He agrees to make himself available by
telephone for periodic discussions on various business issues, with the
frequency of such calls decreasing over time as the Company adjusts to the
transition caused by his retirement.  The Company agrees to give Mr. Rose
reasonable advance notice of meetings in or other travel requirements to Salt
Lake City, Utah, or other locations within the Company’s area of operations. 
Mr. Rose agrees to be generally available by telephone, electronic mail, or fax
and shall give reasonable notice to the Company in the event of vacations or
other events that might interfere with normal availability and communications.

 

Section IV - Payment

 

The Company agrees to pay Mr. Rose a retainer of $10,000.00 per month, which is
payable on or before the 15th day of each month with the first payment made on
or before May 15, 2003, and with the last payment made on or before April 15,
2004.   The Company will mail or electronically deposit these monthly retainer
checks in accordance with Mr. Rose’s instructions.  The Company will also
reimburse Mr. Rose for any out-of-pocket expenses he incurs while performing
services under this Agreement.  Examples of such expenses are the cost of
transportation, meals, and lodging if Mr. Rose is required to perform services
outside the area of his domicile or if sudden transportation is needed to return
to Salt Lake City, Utah.  The Company will reimburse reasonable mileage expenses
if Mr. Rose is required to travel out of town to perform responsibilities
pursuant to the terms of this Agreement.

 

Section V - Status

 

This Agreement provides for the performance of services by Mr. Rose as an
independent contractor.  Mr. Rose will not be considered an employee or officer
of the Company for any purpose and shall not represent himself as an employee or
officer of the Company to third parties.  He will not be eligible to participate
in any pension or welfare benefit programs or incentive compensation programs
that are provided for employees of the Company other than benefits available to
him as a retired employee.  Mr. Rose understands that he is a retired employee
for purposes of exercising stock options granted by Questar Corporation
(“Questar”).  The sole benefits for which Mr. Rose shall be eligible are
benefits available to retirees of Questar.

 

As long as Mr. Rose is compensated for providing services pursuant to the terms
of this Agreement, he is considered to be an “insider” under federal securities
laws and shall comply with the requirements of such laws.

 

Section VI - Termination

 

Either party may terminate this Agreement prior to the expiration of April 30,
2004, by sending written notice to the other party at least 30 days prior to the
proposed termination date.  Termination of this Agreement prior to April 30,
2004, shall not relieve the Company of its obligations to reimburse Mr. Rose for
any expenses incurred by him to perform services pursuant to the terms of it nor
relieve Mr. Rose of his obligations pursuant to Sections VII through XI of this
Agreement.

 

Section VII - Acknowledgements

 

(a)               Mr. Rose shall render consulting services on behalf of the
Company that are special, unique, and extraordinary; and

 

(b)              Mr. Rose shall treat all Proprietary Information of the Company
(as defined below) on a confidential basis.

 

2

--------------------------------------------------------------------------------


 

(c)               During this Agreement’s term, Mr. Rose may have access to and
become familiar with various items of the Company’s Proprietary Information. 
Mr. Rose acknowledges that such Proprietary Information shall be owned solely by
the Company.

 

Section VIII - Proprietary Information

 

Proprietary Information shall include, but not be limited to, information,
knowledge, documents and data, subject to the exclusions of Section IX, that
pertain to existing operations and future developments of any aspect of the
Company’s current or prospective businesses known to Mr. Rose as a result of his
past employment or through services rendered pursuant to this Agreement that are
regarded and protected as confidential by the Company, the disclosure of which
to unauthorized persons could have a detrimental consequence to the Company.

 

Section IX - Limitations on Use of Proprietary Information

 

During the term of this Agreement and for one year after it terminates, Mr. Rose
shall not use the Proprietary Information for any purpose except to further the
Company’s business or divulge this information to any person other than the
Company or persons to whom the Company has given its consent, except to the
extent such information:

 

(a)               was independently obtained by Mr. Rose in a manner unrelated
to his employment with the Company;

 

(b)              was in the public domain or enters into the public domain
through no fault or Mr. Rose, or

 

(c)               is compelled to be disclosed by government or legal process.

 

Section X - Intellectual and Other Property

 

(a)               All inventions and other developments or improvements
conceived by Mr. Rose alone or in conjunction with other persons (including
notes, drawings, memoranda or other documents), during the term of his
engagement that are within the scope of the Company’s business operations or
that relate to any of the Company’s work or projects are the exclusive property
of the Company, and Mr. Rose agrees to execute such conveyances or documents
required to transfer patents or copyrights as may be reasonably requested by the
Company.

 

(i)                 engage in, become employed by, or render services, advice or
assistance to any person or business entity engaged in projects that do or may
directly compete with any projects he has rendered advice concerning or has
become aware of the Company’s interest in by virtue of the services rendered
pursuant to this Agreement.

 

(ii)              retain or use in any way any Proprietary Information or
transmit or reveal any of such information to persons in competition with the
Company;

 

(iii)           seek or solicit business or investment opportunities for or on
behalf of any persons in competition with the Company;

 

(iv)          disparage the Company’s management or strategic direction when
dealing with third parties or employees; or

 

(v)             influence or attempt to influence any Company employee to
terminate his  employment to work for Mr. Rose directly or any competitor of the
Company.

 

3

--------------------------------------------------------------------------------


 

(b)              The Company is not interested in having Mr. Rose perform
full-time consulting services for it during the term of this Agreement, but the
Company’s consent is necessary for Mr. Rose to provide consulting services to
any customer or competitor of the Company during the term of this Agreement or
the non-compete period following its termination.  The Company will not
unreasonably withhold such consent.

 

(c)               The period of time that this non-competition provision shall
remain in effect shall be dependent on the termination of the Agreement.  If the
Agreement remains in effect for the full year, the non-competition provision
shall remain in effect until May 1, 2005.  If the Company terminates the
Agreement prior to May 1, 2004, the non-competition provision shall expire on a
date that is determined by adding the number of months the Agreement was in
effect to the termination date.  If Mr. Rose terminates the Agreement prior to
May 1, 2004, the non-competition provision shall expire on May 1, 2005.

 

(d)              The parties have attempted to limit Mr. Rose’s right to compete
only to the extent necessary to protect the Company from unfair competition. 
Mr. Rose may request and the Company may grant, at its sole discretion, waivers
to the foregoing restrictions on a case-by-case basis where the applicability of
this Section XI may be in question.  Recognizing that reasonable people may
differ in making this determination, the parties agree that, if the scope of
enforceability of this provision is disputed at any time, a court or other trier
of fact may modify and enforce this provision to the extent that it believes to
be reasonable under the circumstances existing at that time.

 

Section XII - Miscellaneous

 

This Agreement is personal in nature and is non-assignable.

 

This Agreement shall be governed by and construed in accordance with the laws of
the state of Utah applicable to agreements made in such state.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective May 1,
2003.

 

 

 

 

QUESTAR REGULATED SERVICES COMPANY

 

 

 

 

 

 

 

 

/s/ Keith O. Rattie

 

 

 

Keith O. Rattie

 

 

Vice Chairman of the Board

 

 

 

 

 

 

 

 

/s/ D. N. Rose

 

 

 

D. N. Rose

 

 

Consultant

 

--------------------------------------------------------------------------------